MEMORANDUM **
Rupinder Singh (“Singh”), a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review an adverse credibility determination for substantial evidence, Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003), and deny the petition for review.
Substantial evidence supports the IJ’s decision. Singh’s testimony was not credible because it was inconsistent, unresponsive, and lacked specificity. See SinghKaur v. INS, 183 F.3d 1147, 1152-53 (9th Cir.1999). Moreover, substantial evidence supports the adverse credibility finding based on Singh’s failure to identify himself. See Singhr-Kaur, 183 F.3d at 1152-53; Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003) (upholding adverse credibility finding where the IJ’s “credibility findings went to key elements of the asylum application, including identity....”). Because Singh failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 960-61 (9th Cir.1996) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.